Citation Nr: 0425590	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-22 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In an April 2004 rating decision, the RO granted special 
monthly compensation based on aid and attendance.  The 
veteran is 100 percent disabled as a result of several 
service-connected disorders including, diabetes mellitus, 
chronic renal failure, post-traumatic stress disorder (PTSD), 
and residuals of a gunshot wound to the left elbow.

The veteran was scheduled for a July 2004 hearing before a 
Veterans Law Judge in Washington, DC.  However he cancelled 
his hearing and did not request that it be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

Background.  As was noted in the Introduction, the veteran 
served on active duty from May 1968 to February 1970, and had 
service in the Republic of Vietnam.    

In the veteran's September 1967 induction examination, a 
blood pressure (BP) reading of 136/78 was recorded.  The 
examiner noted a history of hypertension.  The remainder of 
the service medical records are silent as to any hypertension 
or skin disorder.  When the veteran was examined for release 
from service in January 1970, a BP reading of 130/80 was 
recorded.  The examination was negative for any skin 
abnormalities.

There are no relevant records for over 20 years after the 
veteran left military service.  

A January 1999 VA medical center records note cracked scaling 
skin on the feet.

Private medical records from March to July 1999 noted the 
veteran had a significant medical history including a history 
of jungle rot from Vietnam.  An examination of his feet 
revealed thick elongated nails with sublingual debris 
bilateral.  There was a yellow discoloration and fungal odor.  
There was clear evidence of onychomycosis.  He had xeroderma 
to both anterior tibias which he related to jungle rot in 
Vietnam.  The diagnosis was onychomycosis, bilateral, history 
of jungle rot, "bilateral legs with xeroderma," and, 
hypertension.

In November 1999 the veteran filed a claim for service 
connection for several disorders including hypertension and 
jungle rot.

By rating action in January 2000 service connection was 
denied for hypertension and jungle rot.  The Board noted that 
the veteran's claims folder was not available and a rebuilt 
claims folder was used by the RO in making that 
determination.

In a July 2000 letter, Robert S. Singal, M.D., noted that the 
veteran was under his and Dr. Drescher's care for multiple 
medical problems including the following:

hypertension and lower extremity venous 
stasis changes or dermatophytosis that 
has been present since he returned from 
Vietnam.  We feel that these are probably 
service connected. ...

In a September 2000 letter, Dr. Drescher noted that the 
veteran had been his patient since 1987 and was being treated 
for hypertension.  He indicated that the veteran's 
hypertension may be due to his PTSD.  

In a January 2001 VA examination, the examiner noted that the 
veteran's physicians wrote several letters indicating that 
they believed his hypertension developed, "after the severe 
stress and anxiety and emotional disturbances that occurred 
following his Vietnam service."  The examiner noted that it 
was impossible for him to make a clear statement as to the 
etiology of all of his conditions.  However he noted the 
following:

nobody knows, at least I do not know, 
about the involvement of Agent Orange in 
the production of these situations, but I 
think in this situation, I would be 
flexible in even assuming that perhaps 
part of his diabetes and hypertension 
problems have been aggravated and 
accelerated and have become more of a 
problem because of his emotional and PTSD 
situation.

The Board notes that the veteran's service medical records 
were received by the RO in August 2003.  As such they were 
not available for review by the VA examiner in  January 2001.  
In addition the veteran has not been examined by VA 
concerning the claimed jungle rot disorder.  VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims.  In the case of a claim for 
disability compensation, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  The Board concludes that a 
medical opinion is required to determine whether there is a 
nexus between the veteran's claimed hypertension and skin 
disorder and his military service or a service-connected 
disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide information as to all treatment 
of his skin disorder and hypertension 
since service, including the names and 
addresses of all health care providers.  
All evidence obtained should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist for an opinion as to the date 
of onset and etiology of the veteran's 
hypertension.  The claims file must be 
made available to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran and a review 
of the medical records, the examiner 
should offer an opinion as to the 
following:

?	Is it at least as likely as not that 
hypertension began during the 
veteran's military service or was 
aggravated by such service? 

?	Is it at least as likely as not that 
the hypertension was due to or the 
result of the veteran's service-
connected diabetes mellitus or PTSD?  
If the hypertension is not secondary 
to diabetes or PTSD, is it at least 
as likely as not that hypertension 
itself, as contrasted to symptoms, 
was aggravated by the diabetes or 
PTSD?

3.  The RO should arrange for the veteran 
to undergo a VA medical examination by an 
appropriate specialist to determine the 
nature and etiology of any skin disorder.  
The claims file must be made available to 
the examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  If the veteran currently has a 
skin disorder the examiner is requested 
to specifically express an opinion as to:

?	Is it at least as likely as not that 
a skin disorder began during the 
veteran's military service or is 
related to any incident of such 
service, to include exposure to 
Agent Orange? 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefits sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

